Citation Nr: 1205514	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO. 07-39 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a higher initial evaluation for bowel dysfunction, currently rated 30 percent disabling. 

2. Whether the veteran has presented new and material evidence to reopen a claim for service connection for head injury.

3. Whether the veteran has presented new and material evidence to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to January 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in pertinent part granting service connection for bowel incontinence and assigning an initial 30 percent evaluation effective from September 14, 2004; continuing a prior denial of service connection for a head injury; and continuing a prior denial of service connection for PTSD. The appeal also arises from a February 2009 RO decision denying TDIU. 

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at an October 2010 Travel Board hearing conducted at the RO. A transcript of that hearing is contained in the claims file. 

During the October 2010 hearing, the Veteran withdrew from appeal the issues of entitlement to a rating in excess of 60 percent for urinary bladder dysfunction, a compensable rating for erectile dysfunction, and service connection for strokes, including as secondary to head injury.  See 38 C.F.R. § 20.204(b) (2011).  Therefore, these matters are not currently before the Board.

The psychiatric disorder claim on appeal was previously characterized as one solely for service connection for PTSD. However, in a recent judicial precedent, the U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or by the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The claims file contains medical records suggesting the presence of other psychiatric disability, including depression, whereas depression was also previously denied by the RO. The Board has accordingly broadened the request to reopen the claim for service connection for PTSD as a request to reopen a claim for a psychiatric disorder, to include PTSD.  See Clemons. 

The issue of entitlement to a higher initial evaluation for bowel dysfunction, the reopened issues of entitlement to service connection for head injury and a psychiatric disorder to include PTSD as merits-based determinations, and the claim for TDIU are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A March 2002 RO decision denied service connection for head injury, and that decision was not timely appealed. That was the last final decision, up to the present time, denying the Veteran's claim for service connection for head injury.

2. The evidence added to the record since the March 2002 RO decision denying service connection for head injury relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3. A November 2002 decision denied service connection for dysthymic disorder or depression on a direct basis and also denied service connection for a sleep disorder. An August 2005 decision denied service connection for depression as secondary to prostate cancer, and also denied service connection for PTSD. These November 2002 and August 2005 decisions were not timely appealed. These were the last final decisions, up to the present time, denying the Veteran's claims for service connection for a psychiatric disorder to include PTSD.

4. The evidence added to the record since the November 2002 and August 2005 RO decisions denying service connection for a psychiatric disorder to include PTSD  relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the last final decision denying service connection for a head injury; that claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. New and material evidence has been received since the last final decision denying service connection for a psychiatric disorder to include PTSD; that claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board herein grants the Veteran's applications to reopen his claims for service connection for a head injury and for a psychiatric disorder to include PTSD. The reopened claims are the subject of the Remand, below. Hence, further discussion of VCAA's notice and assistance requirements with regard to the applications to reopen is unnecessary.

II. General Laws and Regulations Governing
 Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).


Service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2010).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Reopening of Claims for Service Connection
For a Head Injury and a Psychiatric Disorder
To Include PTSD

The Veteran was denied service connection for a head condition by a March 1978 rating action, with the RO then characterizing the condition as depressive neurosis claimed as headaches and memory loss. The RO's decision was based on service treatment records showing no record of the Veteran's asserted injury to the head when falling on the floor in service under the influence of alcohol. The determination was also based on post-service treatment records inclusive of psychiatric and neurological evaluation including upon VA psychiatric treatment in May 1977, upon VA hospitalization from June 1977 to July 1977, and upon VA EEG in January 1978.  The May 1977 treatment record provided an assessment of depressive neurosis but no medical opinion of a nexus to service. The record VA hospitalization from June 1977 to July 1977 similarly provided no such medical nexus. 

The RO in a March 1996 decision denied service connection for a sleep disorder based on no service record documentation of a sleep disorder. 

The RO in a June 1988 decision denied service connection for PTSD including based on an April1988 VA psychiatric examination for compensation purposes, when the examiner diagnosed a dysthymic disorder with mild impairment but found "no evidence for a diagnosis of post-traumatic stress disorder."  The documented narrative from that examination informed of the Veteran relating some mental difficulties to situational problems, but without any reported in-service incidents and without any complaints of difficulties related to service. 

Based on a June 2001 claim for service connection for head injury, by a March 2002 rating action the RO denied reopening of a claim for service connection for PTSD, and also denied service connection for head injury. The RO then denied reopening the PTSD claim based on the Veteran's new assertions of in-service stressors being in conflict with the Veteran's service records, based on the absence of service medals or citations indicating combat participation, and based on post-service diagnoses of drug and alcohol dependence as well as major depression with psychotic features but no confirmed diagnosis of PTSD. The RO denied the claim for service connection for head injury based on no showing of head injury in service records and no showing of chronic disability related to head injury in service records or any other records.

The Veteran submitted a stressor statement erroneously date stamped as having been received at the RO in July 2002. The date is erroneously because the RO in a March 2002 decision, supported by an April 2002 transmittal letter, denies the Veteran's claim for service connection for PTSD including based on the content of this stressor statement. The Veteran in the stressor statement asserted that his stressors occurred between November 1968 and May or June of 1969, and that they occurred at the Phu Tai Valley and in Qui Nhon, in Vietnam. He asserted that these occurred while he was attached to the 60th or 660th Ordinance Company, 8th Transportation Company, EOD Unit; and with the 8th Transportation Company, 67th Evacuation Hospital at Qui Nhon. He asserted that a fellow soldier who was killed in a mortar attack was named John Washington. He then provided the following narratives of alleged stressors:

(1)  Viet Cong blew up ammo dump that I was guarding when I first got there.

(2)  Mortar attack that killed my friend (I called him "smokestack", he was from New York City, the Bronx.)

(3) Fell and hit my head while on crutches after mortar attack and sprained my ankle when another guy stepped on my foot while going to a bunker.

(4) Sniper shooting at me when I went with EOD guy to provide support while he diffused a dud bomb.

By the March 2002 rating action the RO denied service connection for PTSD based on evidence, to the extent new, not being material to his claim. The RO noted that the above-listed alleged stressors (in the erroneously date-stamped stressor statement) were inconsistent with units and assignments listed on his personnel records, and hence his reports of participation and alleged stressors could not be verified. The RO further noted that the Veteran received no awards or decorations to support his alleged participation in combat, and that treatment records include no confirmed diagnosis of PTSD. 

Based on a July 2002 submitted a claim for service connection for depression and insomnia, the RO in November 2002 denied claims for service connection for sleep disorder and for dysthymic disorder/depression based on no new and material evidence having been received to reopen those claims. The determinations were based on the Veteran not having submitted new evidence relating a sleep disorder or dysthymic disorder or depression to service. 

In March 2004 the Veteran submitted a notice of disagreement apparently including with the November 2002 rating action denying service connection for depression. This notice of disagreement with the November 2002 rating action was untimely, and the RO accordingly did not issue a statement of the case (SOC) addressing the issue. See 38 C.F.R. § 20.302 (2011) (claimant allowed one year from date of mailing the decision to initiate an appeal). The RO instead treated the submission as a new claim for service connection for depression secondary to prostate cancer, issuing a VCAA/development letter addressing the claim in April 2005. 

However, responsive to an April 2005 submitted statement by the Veteran informing of VA treatment for PTSD, the RO in June 2005 issued a development letter including addressing this implied request to reopen a claim for service connection for PTSD. 

The RO in an August 2005 decision denied reopening the claim for service connection for PTSD based on the Veteran not having supplied specific information about verifiable stressors. The RO also then denied service connection for depression claimed as secondary to service-connected prostate cancer, based on depression having been diagnosed years prior to diagnosis of prostate cancer and absence of evidence of aggravation (permanent increase in severity) of depression by prostate cancer.  

The Veteran in October 2005 submitted a notice of disagreement including as to the denial of claim for service connection for depression. The RO issued an SOC in May 2006, but the Veteran thereafter failed to submit a substantive appeal either within a year of the August 2005 rating decision or within 60 days of the May 2006 SOC, to perfect an appeal of the denial of service connection for depression. 38 C.F.R. § 20.302. 

Thus, the prior RO denials of service connection pertaining to head injury or psychiatric disorders were as follows:  

March 1978 - denial of claims for service connection for a head condition or headaches or memory loss, which conditions the RO characterized based on VA treatment findings as depressive neurosis;

March 1996 - denial of claim for service connection for a sleep disorder; 

June 1988 - denial of claim for service connection for PTSD; 

March 2002 - denial of claim for service connection for head injury and denial of reopening of claim for service connection for PTSD; 

November 2002 - denial of reopening of claims for service connection for dysthymic disorder or depression and a sleep disorder (claimed as insomnia); 

August 2005 - denial of service connection for depression as secondary to prostate cancer, and denial of reopening of claim for service connection for PTSD.

All of these prior RO denials became final either because the RO did not timely submit a notice of disagreement or he did not timely perfect an appeal following RO issuance of an SOC. 38 C.F.R. § 20.302. Following all these denials, the Veteran also did not within the one year period following mailing of the decision submit any additional evidence, and neither was any additional evidence received pertaining to those issues, within that one-year period, so as to be considered as having been filed in connection with those claims, to allow for continuation or non-finality of those claims, or to allow for timely perfection of an appeal. 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Relevant official service department records not previously of record have also not been received since those prior decisions so as to render those decisions non-final. 38 C.F.R. § 3.156(c) (2011). Accordingly, those prior decision decisions became final as to the claims for service connection for a head injury and a psychiatric disorder to include PTSD. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. See Kightly v. Brown, 6 Vet. App. 200 (1994). Only evidence presented since the last final denial on any basis (either on the merits of the case or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers. Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed. Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam). The Board is required to consider all of the evidence received since the last disallowance. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

As already noted, this new evidence is to be presumed credible for purposes of reopening the claim. Kutscherousky. Thus, only for purposes of reopening the Veteran's claims, the Board effectively must presume the truthfulness of the Veteran's assertions of undocumented head injury and resulting disability, and of newly asserted stressors to support his PTSD claim. The Veteran is competent to address these historical events as he perceived them and to address his symptoms from that time up to the present. Jandreau. These statements are also not inherently false or untrue. See Duran v. Brown, 7 Vet. App. 216, 220 (1994) (presumption of credibility of new evidence for purposes of reopening previously denied claims unless the new evidence is inherently false or untrue). 

The present appeal arises from correspondence the Veteran had directed at his Congressional Representatives, which the RO received on April 13, 2006. The RO then accepted the submission including as a request to reopen a claim for service connection for head injury, and a request to reopen a claim for service connection for PTSD. The Board has herein broadened the request to reopen a claim for service connection for PTSD to include service connection for other psychiatric disability, pursuant to Clemons v. Shinseki,  as discussed in the Introduction, supra. 

Evidence received since the last prior final denials of the claim for service connection for a head injury in March 2002 has included the following:

* statements by the Veteran at a December 2007 VA hearing aid evaluation that he had constant bilateral tinnitus since exposure to an explosion in November 1968, and that he suffered head trauma and was knocked unconscious when he fell of a stack of pallets and hit his head in August 1969; 

* a submitted statement by the Veteran in November 2010 that he suffered a concussion and onset of tinnitus in December 1968 when he was outside and the enemy blew up an ammunition dump;

* testimony by the Veteran at the October 2010 hearing before the undersigned, that he suffered head injury during the automobile accident in September 1971.

The Veteran's testimony concerning a head injury in service in an automobile accident in September 1971 is potentially consistent with documentary evidence previously of record within the claims file concerning that accident. A service medical report dated in September 1971 documents treatment for abdominal trauma suffered by the Veteran as a result of an automobile accident on September 21, 1971, when the Veteran was driving and left the road in his vehicle. A  service document addressing the accident informs that the vehicle had failed to negotiate a turn, hitting a tree. The Veteran (the driver) and one passenger were merely injured, while a second passenger died of injuries sustained in the crash. 

A September 21, 1971, police record of the accident informs that the Veteran had been driving and had suffered laceration of the face, broken ribs, and internal injuries. The report noted that one of the passengers was transported by medical emergency vehicle, while another passenger suffered facial lacerations. The report further noted that the posted speed limit was 50 miles per hour, that the vehicle had struck a tree, that seatbelts had not been in use, and that the vehicle was totaled. A further police record informed that the passenger transported by medical emergency vehicle had died. 

In a January 1973 VA Administrative determination by the Director, Compensation and Pension Service, it was found that the automobile accident that occurred in service in September 1971 during which the Veteran suffered a ruptured spleen was not due to willful misconduct and did not involve the Veteran avoiding any duty assignments, notwithstanding the Veteran having been briefly absent without leave (AWOL) at the time of the accident, off post with an invalid trip ticket, while he was driving a military vehicle he was supposed to have returned hours earlier. 

Thus, prior evidence documents that the Veteran suffered injuries including head lacerations in that September 1971 head-on automobile accident when he was apparently unbuckled. The Veteran's current testimony that he suffered head injury at that time is new and relates to an unestablished fact necessary to substantiate the claim for service connection for head injury, namely whether the Veteran suffered head injury in service. This new evidence additionally presents a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim for service connection for head injury is warranted. 38 C.F.R. § 3.156(a). 

Regarding the Veteran's request to reopen a claim for service connection for a psychiatric disorder to include PTSD, as already noted hereinabove, a service medical report dated in September 1971 documents treatment for abdominal trauma suffered by the Veteran as a result of an automobile accident on September 21, 1971, when the Veteran was driving and left the road in his vehicle. A  service document of the accident informs that the vehicle had failed to negotiate a turn, hitting a tree. A police record confirms that the Veteran (the driver) and one passenger were injured, while a second passenger was fatally injured. 

A May 1977 VA psychiatric treatment record documents the Veteran's complaints of a panoply of symptoms inclusive of feelings of depression. The treating physician assessed obsessive neurosis with depressive features. The Veteran then related a history of injury to the head in service when he fell on the barracks floor in service while under the influence of alcohol, requiring 24 hours of medical unit observation. He complained of a current dull headache in the left parietal region as well as forgetfulness which he related to this in-service injury. At the treatment he reported that these symptoms of headache and forgetfulness began six months ago but had grown worse over the prior two months. 

A December 2000 VA hospitalization record documents the Veteran's hospitalization for ten days for depression, suicidal ideation, and continuous alcohol dependence, with the Veteran then noted to be homeless with severe substance dependence. (VA treatment records over many years document polysubstance abuse and alcohol dependence.)  During the hospitalization the Veteran asserted that he had severe nightmares of the incident in service in which he was in a car accident and one person was killed. 

The Veteran has testified at his October 2010 hearing before the undersigned, to having PTSD associated with the stressor of the September 1971 automobile accident, which resulted in his injury and the death of a fellow soldier who was a passenger in that vehicle. Prior evidence of record not only verifies the automobile accident but supports the potential presence of psychiatric disability to include possibly PTSD stemming from that accident. 

The Board finds the Veteran's current testimony regarding PTSD related to his in-service automobile accident in September 1971 is new and relates to unestablished facts necessary to support the claim: relating to current PTSD and a causal link to a stressor incident in service. This new evidence additionally presents a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim for service connection for a psychiatric disorder to include PTSD is warranted. 38 C.F.R. § 3.156(a). 


ORDER

The application to reopen the claim for entitlement to service connection for head injury is granted.

The application to reopen the claim for entitlement to service connection for a psychiatric disorder to include PTSD is granted.


REMAND

The Veteran and his wife provided testimony at his October 2010 hearing, asserting that he has daily fecal leakage with accidents, including running into the house due to accidents on the bus, the house smelling of fecal matter due to the Veteran's accidents, and the Veteran's  bed having to be protected due to soilage. This represents an increase in asserted severity of disability since his most recent VA examination in June 2006 addressing his prostate cancer, when the Veteran reported having bowel incontinence for which he wore a pad which he changed once daily, without difficulties reported at that time associated with leakage. Accordingly, a new examination addressing this disorder is in order to ascertain the current level of severity. 

The Veteran's reopened claims for service connection for a psychiatric disorder to include PTSD and residuals of head trauma should also be the subject of examination, following any indicated stressor development. The Veteran has not been afforded such an examination based on present indications of a causal link between a documented automobile accident in service in September 1971 and claimed head injury and psychiatric disorder to include  PTSD. 

The stressors alleged by the Veteran in a stressor statement erroneously date stamped as having been received at the RO in July 2002, have been found to have been inconsistent with the Veteran's service personnel records and otherwise to be without sufficient detail to allow for verification by official sources. The Veteran in an August 2006 statement reiterated some of these same stressors, and added additional stressors related to defusing a bomb, being exposed to enemy fire, and an exploding ammunition dumb, among other incidents. A formal VA determination of insufficient details to allow for official verification of all the alleged stressors was made by VA in an October 2009 memorandum, contained in the claims file. 

However, the Veteran has also in the past and currently alleged psychiatric symptoms associated with his automobile accident in September 1971, which accident is well-documented in records contained within the claims file, including by a police record of that date as well as service medical and administrative records. Those records document that the Veteran suffered laceration of the spleen necessitating splenectomy, but that he also then suffered lacerations to the face. The police report documents that seat belts were not worn and that the automobile was totaled by head-on collision with a tree. It is thus plausible that the Veteran suffered head injury at that time. It is also plausible that this incident may serve as a stressor to support his claim for service connection for PTSD, or otherwise to support some causal link between the incident and a current depressive disorder, particularly because the accident resulted in the documented death of a fellow soldier who was a passenger in the vehicle. Accordingly, a VA psychiatric examination is in order to address PTSD or other psychiatric disability and any relationship to this well-documented in-service incident. 

In a November 2010 statement the Veteran asserted that he had depression due to an incident in service wherein he fell asleep while driving and crashed a vehicle, causing the death of a friend. Thus questions of causation for both claimed PTSD and claimed depression need be addressed by a VA psychiatric examiner. 

In an October 2010 submission the Veteran asserted, in effect, that he had been unreliable at his prior employment due to his disorders related to service, and that he was unemployable due to his service-connected disorders including based on that unreliability. This assertion contrasts with an October 2005 letter from a former employer informing that the Veteran was terminated from employment due to diminishing performance, which the employer therein informed was likely associated with his constant abuse of alcohol on the job. This discrepancy notwithstanding, the Veteran's TDIU claim is intertwined with the service connection and increased rating claims the subject of present appeal and remand. Accordingly, adjudication of the TDUI claim must await development and readjudication of these claims. The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf. Advise him of the bases of claim for psychiatric disorders other than PTSD. This notice should also reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3) , as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010). 

The VCAA letter should also address the Veteran's bowel dysfunction, head injury, and TDIU claims. The Veteran should be asked to provide any additional evidence or information regarding his appealed claims. All records and responses received should be associated with the claims file, and any indicated development should be undertaken.


2. The RO should undertake any indicated stressor development, including attempting to verify through official channels any additional indicated stressors which are not contradicted by service personnel records and for which the Veteran has provided sufficient details to allow for official efforts at verification. In providing this instruction, the Board recognizes the formal VA determination as contained within an October 2009 memorandum that stressors as alleged by the Veteran were unverifiable. 

3. Thereafter, afford the Veteran an appropriate examination to address the nature and extent of his service-connected bowel dysfunction as post-operative residuals of service-connected prostate cancer. The claims file must be made available to the examiner for review in conjunction with the examination. All appropriate tests and studies should be conducted. The examiner should address the following: 

a. All signs and symptoms of bowel dysfunction should be identified, and the examiner should carefully address the history of dysfunction as documented in the claims file, objective findings upon examination, and the Veteran's subjective assertions of disability. The examination report should reflect review of prior medical evidence, inclusive of the June 2006 VA examination for compensation purposes which addressed residuals of post-operative prostate cancer. The examiner should specifically address the conclusions of that examiner to the effect that the asserted residuals of prostate cancer as related to bowel incontinence could not be supported on a medical basis. 

b. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation why this is so. 

4. Thereafter, afford the Veteran a psychiatric examination, addressing the nature and etiology of any current psychiatric disorder. All clinical findings should be reported in detail. The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand and the Veteran's psychiatric history and findings as documented upon prior psychiatric examinations and treatments. The examiner is advised in this regard that this further examination is necessitated both by the need to address questions of etiology of disability other than PTSD, to include any diagnosed depression, and to address whether the Veteran may have PTSD related to a confirmed stressor, inclusive of a documented in-service automobile accident in September 1971 in which the Veteran was the driver, he left the road and hit a tree, and one of his passengers died due to the crash. 

b. The examiner should reconcile the Veteran's assertion in a November 2010 statement that he was asleep when he crashed the vehicle in September 1971, with his claim of PTSD related to that incident, and the requirements in terms of an initial reaction for meeting the DSM-IV criteria for a diagnosis of PTSD. 

c. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran. For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that the disorder was first manifested in service, or is otherwise causally related to service. 

d. If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis under DSM IV, and which of these stressors, if any, occurred during the Veteran's period of active service from August 1966 to January 1972. 

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

5. Also after completion of Remand instruction 1, afford the Veteran an examination by a neurologist, to address the nature and etiology of any current neurological disorders (to include headaches) that may potentially have resulted from a head injury. All clinical findings should be reported in detail. The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner(s) in connection with the examination. All necessary tests should be conducted. The examiner should do the following: 

a. The examiner is advised that the head injury or its residuals is claimed as due to an automobile accident in service in September 1971. The Veteran did have an automobile accident in service in September 1971 in which he was driving and his car struck a tree, and he suffered lacerations including to his face and also suffered a ruptured spleen.  A head injury was not documented in medical and police records of that incident, but the posted speed limit was 50 miles per hour and the police record reflects that the Veteran's seatbelt was not buckled. The examiner is thus advised that care should be taken to review relevant records including past medical records which may potentially reflect findings consistent with residuals of head injury.
 
b. For any head injury or its residuals constituting a current disability, the examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that the current disability was caused by or developed in service,  including particularly by the automobile accident in September 1971, or is otherwise causally related to  service. 

c. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

6. Thereafter, schedule the Veteran for a VA examination for evaluation the effect of his service-connected disabilities on his employability. The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted. The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, individually or in combination, prevent him from securing or maintaining substantially gainful employment.

7. Thereafter, readjudicate the issues on appeal. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


